Title: From Benjamin Franklin to Charles Norris, 12 June 1755
From: Franklin, Benjamin
To: Norris, Charles


Sir
Thursday morning [June 12, 1755]
  
    
      June 12th 1755
    
    
      pd
      £100.
      0.
      0
      Cash
    
    
      
      50.
      0.
      0
      Notes
    
    
      
      £150.
      0.
      0.
      
    
  
Please to send me One hundred and Fifty Pounds on Account of the Committee. It should be Paper Money, as it is to go up to Mr. James Wright: and Paper will be the best Carriage. Some of it may be in the new Bills. The Post goes in an Hour. Let Jemmy bring it, if you please, as my Niece can hardly stay the Counting.

Yours affectionately
B. Franklin
To Mr. Charles Norris
 Receipted: Philada June 12. 1755 Rec’d of Charles Norris One hundred and fifty pounds per me
B. Franklin
 Endorsed: Benjn: Franklins Ordr & Rect £150 paid June. 12th. 1755 paid. Entered in the accots. £5000. in Marble covered book.
